As filed with the Securities and Exchange Commission on September 3, 2015 Securities Act File No. 333-123257 Investment Company Act File No. 811-10325 United States Securities and Exchange Commission Washington, D.C. 20549 FORM N-1A Registration Statement Under the Securities Act of 1933 x Pre-Effective Amendment No. o Post Effective Amendment No. 2,019 x and/or Registration Statement Under the Investment Company Act of 1940 x Amendment No. 2,023 x MARKET VECTORS ETF TRUST (Exact Name of Registrant as Specified in its Charter) 666 Third Avenue, 9 th Floor New York, New York 10017 (Address of Principal Executive Offices) (212) 293-2000 Registrant’s Telephone Number Jonathan R. Simon, Esq. Vice President and General Counsel Van Eck Associates Corporation 666 Third Avenue, 9 th Floor New York, New York 10017 (Name and Address of Agent for Service) Copy to: Stuart M. Strauss, Esq. Dechert LLP 1095 Avenue of the Americas New York, New York 10036 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this registration statement. IT IS PROPOSED THAT THIS FILING WILL BECOME EFFECTIVE (CHECK APPROPRIATE BOX) o Immediately upon filing pursuant to paragraph (b) o On [date] pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o On [date] pursuant to paragraph (a)(1) x 75 days after filing pursuant to paragraph (a)(2) o On [date] pursuant to paragraph (a)(2) of rule 485 The information in this Prospectus is not complete and may be changed. The Trust may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Subject to Completion Preliminary Prospectus dated September 3, 2015 Market Vectors Generic Drugs ETF (GNRX) [Date] Principal U.S. Listing Exchange for the Fund: The NASDAQ Stock Market, Inc. The U.S. Securities and Exchange Commission (“SEC”) has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. Table of Contents Summary Information 3 Additional Information About the Fund’sInvestment Strategies and Risks 10 Tax Advantaged Product Structure 25 Portfolio Holdings 25 Management of the Fund 25 Portfolio Managers 26 Shareholder Information 27 Index Provider 31 Indxx Global Generics & New Pharma Index 32 License Agreement and Disclaimer 33 Financial Highlights 34 Premium/Discount Information 35 General Information 36 Summary Information MARKET VECTORS GENERIC DRUGS ETF Investment Objective Market Vectors Generic Drugs ETF (the “Fund”) seeks to replicate as closely as possible, before fees and expenses, the price and yield performance of the Indxx Global Generics & New Pharma Index (the “Index”). Fund Fees and Expenses The following tables describe the fees and expenses that you may pay if you buy and hold shares of the Fund (“Shares”). Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee [] % Other Expenses (a) [] % Total Annual Fund Operating Expenses (b) [] % Fee Waivers and Expense Reimbursement (b) ([] )% Total Annual Fund Operating Expenses After Fee Waiver and Expense Reimbursement (b) [] % (a) “Other Expenses” are based on estimated amounts for the current fiscal year. (b) Van Eck Associates Corporation (the “Adviser”) has agreed to waive fees and/or pay Fund expenses to the extent necessary to prevent the operating expenses of the Fund (excluding acquired fund fees and expenses, interest expense, offering costs, trading expenses, taxes and extraordinary expenses) from exceeding []% of the Fund’s average daily net assets per year until at least []. During such time, the expense limitation is expected to continue until the Fund’s Board of Trustees acts to discontinue all or a portion of such expense limitation. Expense Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other funds. This example does not take into account brokerage commissions that you pay when purchasing or selling Shares of the Fund. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your Shares at the end of those periods. The example also assumes that your investment has a 5% annual return and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: YEAR EXPENSES 1 $[] 3 $[] Portfolio Turnover The Fund will pay transaction costs, such as commissions, when it purchases and sells securities (or “turns over” its portfolio). A higher portfolio turnover will cause the Fund to incur additional transaction costs and may result in higher taxes when Fund Shares are held in a taxable account. These costs, which 3 are not reflected in annual fund operating expenses or in the example, may affect the Fund’s performance. Because the Fund is newly organized, no portfolio turnover figures are available. Principal Investment Strategies The Fund normally invests at least 80% of its total assets in securities that comprise the Fund’s benchmark index. The Index includes exchange-listed companies, on a global basis, that derive a significant proportion (as determined by Indxx, LLC (the “Index Provider”)) of their revenues (or that have the potential to derive a significant proportion of their revenues) from the generic drug industry, or that have a primary business focus on the generic drug industry. The universe of companies in the generic drug industry is determined based on proprietary research and analysis conducted by the Index Provider. The Index Provider uses a variety of publicly available sources for such analysis, including financial statements and other reports published by companies to determine whether the company is actively engaged in the generic drug industry. Products of these companies are pharmaceuticals that are identical, or bioequivalent in the dosage form, safety, strength, quality and intended usage to brand name pharmaceuticals.
